BY THE COURT
From such finding and judgment of the lower court an appeal has been taken to this court. The case has been submitted to this court upon a transcript of the testimony taken in the lower court with an ad-’ ditional stipulation of counsel.
An examination of the record and testimony discloses that the real controversy in this case is one for damages upon the cross petition and defendants’ reply, filed thereto, but assuming that this case is in this court properly upon appeal, we have considered the record of the testimony in the lower court together with the additional stipulation of counsel, and from such consideration cannot escape the conclusion that the finding and judgment of the lower court was correct.
The same decree may therefore be rendered in this court as was rendered in the lower court.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.